              Case 2:20-cv-00887-RAJ Document 78-1 Filed 07/29/20 Page 1 of 3




 1                                                           THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7     BLACK LIVES MATTER SEATTLE-KING
       COUNTY, ABIE EKENEZAR, SHARON
 8     SAKAMOTO, MURACO KYASHNA-
       TOCHA, ALEXANDER WOLDEAB,                              NO. 2:20-cv-00887-RAJ
       NATHALIE GRAHAM, and ALEXANDRA
 9     CHEN,                                                  [PROPOSED]
                                                              ORDER DENYING PLAINTIFFS’
10                                    Plaintiffs,             MOTION FOR CONTEMPT

11     v.                                                     Noted on Motion Calendar:
                                                              July 31, 2020 at 9:00 AM
       CITY OF SEATTLE,
12
                                      Defendant.
13

14

15                                                    ORDER

            THIS MATTER having come on regularly before this Court on Plaintiffs’ Motion for Order
16
     to Show Cause Why the City of Seattle Should Not Be Held in Contempt for Violating the
17
     Preliminary Injunction, all parties appearing through counsel, the Court having reviewed the
18
     pleadings and files in this matter, specifically including the following:
19
            (1) Plaintiffs’ Motion for Order to Show Cause Why the City of Seattle Should Not Be
20
                Held in Contempt for Violating the Preliminary Injunction;
21
            (2) Declarations of David A. Perez, Dusty Baker, Elise Barrett, Jessica Bonafilia, Sophia


       ORDER DENYING PLAINTIFFS’ MOTION                           CHRISTIE LAW GROUP, PLLC
       FOR CONTEMT (2:20-cv-00887-RAJ) - 1                       2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 2:20-cv-00887-RAJ Document 78-1 Filed 07/29/20 Page 2 of 3




 1              Bruce, Cass Bunting, Cloie Chapman, Alexandra Chen, Colter Arnold, Corinne
                Arnold, Kathryn Forest, Jessica Butler, Muraco Kyashna-Tocha, Kira McGieson,
 2              Chloe Morino, Adam Oberstadt, Renee Raketty, Tyler Sill, Richard Smith, Sam
                Sueoka, Jessica Trimble, Joey Wieser, Joshua Matney and Athena Addams;
 3
            (3) Defendant City of Seattle’s Response to Plaintiffs’ Motion for Order to Show Cause
 4              Why the City of Seattle Should Not Be Held in Contempt for Violating the Preliminary
                Injunction;
 5
            (4) Declarations of Robert L. Christie, John Brooks; Cesar Hidalgo-Landeros, David
 6              Puente, and William Neale;

 7          (5) ____________________________________;

 8          (6) ____________________________________;

 9          and being otherwise fully advised in this matter;

10          IT IS HEREBY ORDERED, ADJUDGED AND DECREED for good cause shown that

11   Plaintiffs’ Motion for Order to Show Cause Why the City of Seattle Should Not Be Held in

12   Contempt for Violating the Preliminary Injunction is DENIED.

13          DONE IN OPEN COURT/CHAMBERS THIS ____ day of July, 2020.

14

15                                                _____________________________________
                                                  THE HONORABLE RICHARD A. JONES
                                                  United States District Court Judge
16

17   ///

18   ///

19   ///

20

21


       ORDER DENYING PLAINTIFFS’ MOTION                          CHRISTIE LAW GROUP, PLLC
       FOR CONTEMT (2:20-cv-00887-RAJ) - 2                      2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
             Case 2:20-cv-00887-RAJ Document 78-1 Filed 07/29/20 Page 3 of 3




 1   Presented by:
                                             CHRISTIE LAW GROUP, PLLC
 2

 3                                           By      /s/ Robert L. Christie
                                               ROBERT L. CHRISTIE, WSBA #10895
 4                                             THOMAS P. MILLER, WSBA #34473
                                               ANN E. TRIVETT, WSBA #39228
 5                                             MEGAN M. COLUCCIO, WSBA #44178
                                               Attorneys for Defendant City of Seattle
                                               2100 Westlake Avenue N., Suite 206
 6                                             Seattle, WA 98109
                                               Phone: 206-957-9669
 7                                             Email: bob@christielawgroup.com
                                                        tom@christielawgroup.com
 8                                                      ann@christielawgroup.com
                                                        megan@christielawgroup.com
 9
                                             PETER S. HOLMES
10                                           Seattle City Attorney
11
                                             By      /s/ Ghazal Sharifi
12                                             GHAZAL SHARIFI, WSBA# 47750
                                               CAROLYN U. BOIES, WSBA #40395
                                               Attorneys for Defendant City of Seattle
13                                             Assistant City Attorneys
                                               Seattle City Attorney’s Office
14                                             701 Fifth Avenue, Suite 2050
                                               Seattle, WA 98104
15                                             Phone: 206-684-8200
                                               E-mail: Ghazal.Sharifi@seattle.gov
16                                                       Carolyn.Boies@seattle.gov

17

18

19

20

21


       ORDER DENYING PLAINTIFFS’ MOTION                    CHRISTIE LAW GROUP, PLLC
       FOR CONTEMT (2:20-cv-00887-RAJ) - 3                2100 WESTLAKE AVENUE N., SUITE 206
                                                                 SEATTLE, WA 98109
                                                                    206-957-9669
